Case: 6:18-cv-00326-REW-HAI Doc #: 1 Filed: 12/20/18 Page: 1 of 3 - Page ID#: 1




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT LONDON
                          CIVIL ACTION NO. ____________________
                                 ELECTRONICALLY FILED

JAMIE BOWLING,                                                                         PLAINTIFF,

v.

RELIANCE STANDARD LIFE INSURANCE CO.,                                                DEFENDANT.

                                    NOTICE OF REMOVAL

        Defendant Reliance Standard Life Insurance Company (“Reliance”), by and through its

undersigned counsel, timely files this Notice of Removal pursuant to 28 U.S.C. § 1331, 29 U.S.C.

§1132(e), and 28 U.S.C. §1441(a), (b) and (c), removing the above-captioned action to the United

States District Court for the Eastern District of Kentucky from Laurel Circuit Court,

Commonwealth of Kentucky, and avers as follows:

        1.     The above-captioned action was commenced by Plaintiff against Defendant in the

Laurel Circuit Court, Commonwealth of Kentucky, as Civil Action No. 18–CI–01002 on or about

November 27, 2018. A true and correct copy of the Complaint is attached hereto as part of Exhibit

1.

        2.     To the extent service or notice has been effectuated upon Reliance, it has been less

than thirty (30) days, as evidenced by the fact that it has been less than 30 days since the Complaint

was filed.

        3.     Plaintiff filed this action seeking disability benefits under a group policy that is

subject to and governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1001 et. seq.




9509348v.1
Case: 6:18-cv-00326-REW-HAI Doc #: 1 Filed: 12/20/18 Page: 2 of 3 - Page ID#: 2




          4.    While Plaintiff questions the applicability of ERISA to the disability coverage, the

employer paid all premiums for eligible employees and the policy insured 100% of all eligible

employees, contrary to the safe harbor requirements. A cause of action filed in state court seeking

recovery of benefits under an employee welfare benefit plan is removable to federal court pursuant

to 28 U.S.C. § 1441(c) as an action arising under a federal law. See Metropolitan Life Insurance

Company v. Taylor, 481 U.S. 58 (1987); Pilot Life Insurance Company v. Dedeaux, 481 U.S. 41

(1987).

          5.    This Court has original subject-matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 and 29 U.S.C. § 1132(e). As a civil action founded upon a claim of right arising

under the laws of the United States, this action may be removed to this court pursuant to the

provisions of 28 U.S.C. § 1441(a), (b) and (c).

          6.    This Notice of Removal is being filed within 30 days of defendant’s receipt of the

Complaint as required by 28 U.S.C. § 1446(b).

          7.    No pleadings, process or orders other than the Complaint and Summons have been

served on Reliance and therefore no other pleadings, process, or orders are attached to this Notice

as required by 28 U.S.C. §1446(a). The entire record of the Laurel Circuit Court is attached hereto

as Exhibit 1.

          8.    All fees required by law in connection with this notice have been filed by Reliance

          9.    Reliance will file a notice with the Clerk of the Laurel Circuit Court advising of the

timely and proper removal of this action to this Court.

          WHEREFORE, Defendant Reliance Standard Life Insurance Company removes the

above-captioned matter now pending in the Laurel Circuit Court, Commonwealth of Kentucky, to

the United States District Court for the Eastern District of Kentucky.


                                                  2

9509348v.1
Case: 6:18-cv-00326-REW-HAI Doc #: 1 Filed: 12/20/18 Page: 3 of 3 - Page ID#: 3




                                            Respectfully submitted,

                                            WILSON ELSER MOSKOWITZ EDELMAN & DICKER
                                            LLP

                                            /s/ Edward M. O’Brien
                                            James M. Burd
                                            Edward M. O’Brien
                                            100 Mallard Creek Road, Suite 250
                                            Louisville, KY 40207
                                            502.238.8500
                                            502.238.7995 (fax)
                                            james.burd@wilsonelser.com
                                            edward.o’brien@wilsonelser.com
                                            Counsel for Defendant Reliance Standard Life
                                            Insurance Company


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on December 20, 2018, the foregoing was filed with
the Clerk of the Court using the CM/ECF system, which will send electronic notification of such
filing to the following:

Elizabeth A. Thornsbury
M. Austin Mehr
Mehr Fairbanks & Peterson
201 West Short Street, Suite 800
Lexington, KY 40507
Counsel for Plaintiff

       And that a copy of the foregoing was served via U.S. mail upon Plaintiff’s counsel at the
address specified above.


                                            /s/ Edward M. O’Brien
                                            Counsel for Defendant Reliance Standard Life
                                            Insurance Company




                                               3

9509348v.1
